Ed Carter was convicted of murder in the first degree and given a life sentence in the state prison. He appeals from the conviction and judgment, and has brought here the original papers and transcript, but has filed no brief nor called this court's attention to any error made by the court during the trial. Notwithstanding his failure to do this, however, we have examined the record and transcript, and find in them no error calling for reversal. The information properly charges *Page 331 
the offense, the evidence sustains the verdict, and the instructions fully and correctly state the law. No error appearing, the judgment is affirmed.